Citation Nr: 1420755	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13- 03 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for eye disability. 

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for high cholesterol. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

These matters are before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified before the undersigned at a 
Board videoconference hearing in December 2013. 

In June 2013, after certification to the Board, the Veteran submitted mostly copies private treatment records but also laboratory results from a private hospital. The Veteran filed his substantive appeal which was received by VA February 12, 2013.  The Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the Veteran in this case.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013). 

The issues of entitlement to service connection for hypertension and high cholesterol are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Resolving doubt in the Veteran's favor, ophthalmoplegia, to include cranial nerve III palsy (pupil sparing) and any residuals, is caused by service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for ophthalmoplegia, to include cranial nerve III palsy (pupil sparing) and any residuals, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is fully granting the benefit sought; any errors as to notification and assistance are deemed harmless.  See The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.326(a) (2013). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310 (2013). Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Veteran is service-connected for diabetes mellitus.  In his February 2013 appeal, he asserted he had a diabetes mellitus attack in 2009 where his vision was affected and lost sight in right eye for 11 weeks.  He stated his sight recovered, but he suffered vision issues periodically. At the December 2013 Board hearing, he referred to further eye symptoms but seemed unclear as to the exact name of the problem. (Transcript, pp 3, 8).  The Veteran's son stated he moved home to take care of the Veteran because for 11 weeks he could not drive and he still drove the Veteran at night.  (Transcript, p 12.) 

A June 2008 S.F. neurology record shows the Veteran complained of right eye ptosis pain and inability to look easily with his right eye since June 19.  He had an approximate 3 to 4 day history of right eye pain, lid closing, and an inability to look nasally down or up with his right eye.  The assessment was a third nerve palsy that was pupil sparing. The neurologist stated: "At this point, we feel this is most likely secondary to diabetes, although it is fiercely painful at this time."  This conclusion is consistent with the other June 2008 S.F. records, the Veteran's private primary care records from Dr. G.F. and 2008 follow up records from a private neurologist, Dr. J.K. At an August 2009 VA ophthalmology consultation, the Veteran continued to complain of symptoms and his eye history was recorded; this consultation concluded he did not have diabetic retinopathy.  This problem was also acknowledged at the May 2010 VA examination for diabetes mellitus. 

Although the 2008 records come before the appeal period (the Veteran filed his claim in July 2009), the August 2009 VA record and May 2010 VA examination report acknowledges the Veteran's episode of cranial nerve palsy.  The June 2008 S.F. records clearly show that there is a nexus between the disability and service-connected diabetes mellitus. 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  The elements of service connection are met. See Shedden, 381 F.3d at 1167. 

ORDER

Service connection for ophthalmoplegia, to include cranial nerve III palsy (pupil sparing) and any residuals, is granted. 



REMAND

The May 2010 VA examination report does not provide a rationale for the opinion that service-connected diabetes mellitus does not aggravate, worsen or increase the Veteran's currently diagnosed hypertension.  See 38 C.F.R. § 3.310(b).  Also, the Board seeks clarification as to whether the Veteran's high cholesterol is the manifestation of any disability for which the Veteran is not already service-connected. 

Accordingly, the case is REMANDED for the following action:

1. Return the file to the May 2010 VA examiner, or if necessary, schedule the Veteran for a new examination to obtain an opinion as to whether any disabilities found are related to any service-connected disabilities. The claims file should be provided to and reviewed by the examiner (to include the electronic file).

The examiner should offer an opinion on the following:

A.  Is it as least as likely as not that the Veteran has a current underlying disability which is manifested by high cholesterol?  If so, is such disability caused by a service-connected disability?

B.  If the examiner determines that the Veteran has a current underlying disability which is manifested by high cholesterol, was such disability aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability?

C.  Is it as least as likely as not that hypertension was aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability?

If the examiner determines that any disability was aggravated by a service-connected disability, he or she should identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected disability. 

The examiner should provide a clear rationale for all opinions expressed supported by accurate facts. If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2. Readjudicate the claims on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


